DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (Pub. No. US 2014/0074106).
Regarding claims 1-4, 6, and 7, Shin discloses a rod reducer 700 (figures 26-29) comprising: a body “OS” (figure 29; paragraph 0132) having a lumen (figure 29); a ram 720 (figures 27-29) configured to apply a load to a fixation rod for reduction (figures 27-29); a driver shaft 710 configured to advance a set screw “S” to secure the fixation rod to a pedicle screw head (figure 29), the driver shaft 710 having an axial lumen and the ram 720 being configured to fit within the driver shaft lumen (figures 27-29), the driver shaft 710 being configured to fit within the body lumen (figures 28 and 29); a handle 730 
Regarding claims 8-12, Shin discloses a rod reducer 700 (26-29) comprising: a body “OS” (figure 28); a driver shaft 710 slidably positioned in a lumen in the body (figure 28), the driver shaft having a distal end configured to engage a set screw (figure 28); a ram 720 slidably positioned in a lumen of the driver shaft 710 (figures 27-29; paragraphs 0137-0144), the ram 720 having a distal end configured to contact a fixation rod (figure 28); and the ram 720 and driver shaft 710 being configured to operated independently relative to one another (paragraphs 0137-0144).  The reducer further comprises a handle 730 coupled to a proximal end of the ram 720 (figure 28); and a reducer driver 740 coupled to a proximal end of the driver shaft 710; the handle 730 being configured to actuate the ram 720 and the reducer driver 740 being configured to actuate the driver shaft 710 (paragraphs 0137-0144).  In a first position the distal end of 
Regarding claims 14-17, Shin discloses a rod reducer 700 comprising: a body “OS” having a lumen (figure 28); a driver shaft 710 being slidably positioned in the lumen in the body (figures 28 and 29; paragraphs 0137-0144), the driver shaft 710 having a lumen and a distal end configured to engage a set screw (figure 28); a ram 720 slidably positioned in the lumen of the driver shaft 710 (figure 28 and 29), the ram 720 having a distal configured to contact a fixation rod (figure 28); a handle 730 (figure 28) coupled to a proximal end of the ram 720, the handle 730 configured to actuate the ram (paragraphs 0137-0144); and a reducer driver 740 coupled to a proximal end of the driver shaft 710 (figures 26-29), the reducer driver 740 configured to actuate the driver shaft 710 (paragraphs 0137-0144); the ram 720 and driver shaft 710 being configured to operated independently relative to one another (paragraphs 0137-0144; figures 28 and 29).  In a first position the distal end of the ram 720 extends distally beyond the distal end of the driver shaft 710 (figure 28).  In the first position the distal end of the ram 720 is configured to contact the fixation rod and apply a load to a second position to reduce the fixation rod into a pedicle screw head (figure 28; paragraphs 0137-0144).  The driver shaft 710 is configured to advance the set screw S to the pedicle screw head to secure the fixation rod within the pedicle screw head (figure 29; paragraphs 0137-0144). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773